      Case 1:15-cv-05871-KPF Document 186-3 Filed 01/04/21 Page 1 of 2




12/20/10


9:32 PM
1/2 Chalupa u fucking with this dude: but you on my back about girls. trying to get me
locked up for no reason. When I get locked up I’m showing and telling
2/2 everything. And calling warren once I get locked up.

9:46 PM: I will turn your life upside down one I’m in Jail.

10:02 pm: Yea if you say so Hoe: Everybody is going to know

10:25 pm: so they will love all the great things I got to show them

10:31 pm: its your word against mine let’s play I got pi and everything else. Daddy and
mommy and big bro will love my info. And I saw your speed dial u got two guys on
speed dial ur sad broke and a hoe. ur a loser

10:33 pm: warren rob warren rob warren rob they going to love me




12/21/10

6:37 am: lets have make up sex my dick is rock hard

(12/21 time unidentified sometime between 6:37 and 10:17 am)
[TEXT BENEATH NAKED PHOTO OF ME]
U see that window that’s your house. Just leave me alone please I don’t want to be with
someone that wants to get me locked up. Plus Hoeing

(12/21 time unidentified sometime between 6:37 and 10:17 am)
[TEXT BENEATH NAKED PHOTOs OF ME]
Two taps I can see every word even your number and I got more. Just leave me alone
and stop lying to the cops. I’m not going to fuck you intill I get lock up for no reason

10:17 am
I have Keys

10:19 am: U think I’m playing. Play with the cops and u will never hoe or work again

10:21 a.m: Your is too

10:25 a.m. thanks more for the cops when you get me locked up
         Case 1:15-cv-05871-KPF Document 186-3 Filed 01/04/21 Page 2 of 2




10:28 Not when they see what I got and the people who will come downtown to help me

10:32 that paper will

12/22:

9:02 a.m.: Did you pay my car note

9:20 am: I was making a lot of money when I had my car. How u think I saved your ass
so many times. When u had no money. I would love it if u can pay my car note like you
said u would but if not we can go 310 310 = 620 or I can pay it by myself just the the
info. please I need that car on the streets. I don’t have to get nj plate it koool. I will wait
intill the weeks are up. ate the gym I’m taking a cab to my lot and going to the dmv to
take back my plates

RESPONSE 9:30 am: You ignore every holiday you spend hem with someone else
including my birthday I can’t wait till your car is gone

9:28 am: when they take my car I’m telling every thing that on niya

9:30 am: once that go u know what’s going to happen

9:30 am RESPONSE: I am not talking to you until I get my phones and i’m warning you
stay away from the DMV u have no right to conduct my business

10:07 am: So get my car took of u want. Just know what’s happens after. no order can
stop me from talking.

RESPONSE: 10:10 am I hate you for ruining me but I will survive you been doing me
filthy for too long

10:16 am: Hell no tell me how? other way around. Ruining you how? Ur selfish an i u
fuck me with the cops or my car u will not survive because I’m going to really ruining u
like u keep trying to do to me. But I’m going to OVER DOSE ON YOU. So give me the
info or let’s go half or pay the note. but that car is not going no where.

10:22 am: I will never fuck you. But u fuck me so many times. So I’m not letting u get
away no more. You know right from wrong so u fuck me I’m going hard. Please I love
you so don’t make me do this
